 SUN MART FOODS
 161
U Save Foods d/b/a Sun Mart Foods 
and
 United Food 
and Commercial Workers Local No. 7, Peti-
tioner. 
Case 27ŒRCŒ8188 
January 30, 2004 
DECISION AND DIRECTION OF SECOND 
ELECTION BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
SCHAUMBER 
AND WALSH The National Labor Relations Board, by a three-
member panel, has considered objections to an election 
held August 23, 2002,
1 and the hearing officer™s report 
(relevant portions are attached as an appendix) recom-

mending disposition of them.  The election was con-
ducted pursuant to a Stipulated Election Agreement.  The 
tally of ballots shows 16 for and 19 against the Peti-

tioner, with 3 challenged ballots, an insufficient number 
to affect the results of the election. 
The Board has reviewed the record in light of the ex-
ceptions and brief, has adopted the hearing officer™s find-

ings
2 and recommendations,
3 and finds that the election 
must be set aside and a new election held.  
Contrary to our dissenting colleague, we agree with the 
hearing officer, for the reasons set forth in his report and 
those set forth below, that the Employer engaged in ob-

jectionable conduct by timing the announcement of its 
decision to remodel its Sun Mart
 grocery store in order to 
influence the employees™ choice in the election.   
I. BACKGROUND
 The relevant facts can be summarized as follows.  The 
Employer owns and operates a chain of wholesale distri-
bution centers and retail stores throughout the country.  
The store at issue is a grocery store that the Employer 
operates in Sterling, Colorado, known as Sun Mart 
Foods.   
In April, the Employer concluded that in order to com-
pete effectively in the retail market, it needed to remodel 

several of its retail stores throughout the country.  The 
Employer™s president of retail operations, Michael Mott, 

was in charge of deciding whether a particular store 
                                                          
                                                           
1 Hereinafter all dates are in 2002, unless otherwise noted.   
2 The Employer has excepted to some of the hearing officer™s credi-
bility findings.  The Board™s established policy is not to overrule a 
hearing officer™s credibility resolu
tions unless the clear preponderance 
of all the relevant evidence convin
ces us that they are incorrect.  
Stretch-Tex Co.
, 118 NLRB 1359, 1361 (1957).  We find no basis for 
reversing the findings.   
3 Prior to the hearing, the Petitioner 
withdrew its Objection 1.  In the 
absence of exceptions, we adopt pr
o forma the hearing officer™s rec-
ommendation that Petitioner™s Objecti
ons 2 and 3 be overruled.   
would be selected for remodeling.
4  According to Mott™s 
credited testimony, he did not decide to remodel any 
store until after he had physically visited the premises.
   On July 23, 11 days after the petition for representa-
tion was filed in this case, Mott visited Sun Mart Foods 

in Sterling.
5  After taking a walking tour of the store, 
Mott determined that Sun Mart Foods would be an excel-
lent candidate for remodeling.  He immediately notified 
Store Manager Dennis Swigart of the decision to re-
model.  Swigart told other employees, including some 

unit employees, of the remodeling decision as soon as he 
learned of it.   
Approximately 1 week prior to
 the August 23 election, Swigart distributed copies of a memo to employees re-
garding a series of mandatory meetings to take place on 

August 21.  The memo stated 
that the meetings would be 
about the upcoming union election and the remodeling.   
On August 21, the Employer conducted four manda-
tory campaign meetings for employees.  At the meetings, 
Bob Baquet, the Employer™s regional manager, told em-
ployees that the Sun Mart store was one of the ﬁlucky 

fiveﬂ in the region chosen for remodeling.  Reading from 
a prepared statement, Baquet expressed the Employer™s 
opposition to the union campaign and encouraged the 

employees to vote against the Petitioner.  Baquet then 
opened the floor for questions.  Most of the questions 
that employees asked during this question and answer 
period concerned the upcoming remodeling.  Employees 
wanted greater detail as to how the remodeling effort 
would benefit them.  Employees also expressed concern 
about the existing cash registers because they were mak-
ing their jobs more difficult.
6  During one of the manda-
tory meetings, Baquet told the employees that the re-

modeling would include new cash registers.   
A second employee concern related to the store™s re-
cent loss of customers.  The resulting lack of business 

had caused a decrease in employees™ own work hours.  
At the meetings, Baquet explained that the Employer was 

also upset about the loss of its Sun Mart customer base 
and was looking to renovate the store to bring those cus-
tomers back and increase business.  
At the election on August 23, 16 ballots were cast for 
the Petitioner and 19 against.  The Petitioner subse-
 4 The Employer decided that it w
ould remodel approximately 50 of 
its retail stores.   
5 Mott was originally scheduled to visit the Sun Mart store in May, 
but was unable to land at the airpor
t due to inclement weather condi-
tions.   
6 When the Employer purchased the Sun Mart store about August 
2001, it replaced the cash registers with
 a different brand, which did not print the front of checks.  Although
 the dissent belittles the problem, the 
record shows that even the Empl
oyer acknowledged that the change 
made the employees™ jobs more difficult.   
341 NLRB No. 22 
 SUN MART FOODS
 162 
quently filed four objections.  Objection 4 is the only 
objection before us for consideration.  It reads as follows:   
 After the union campaign began, the Employer prom-

ised to make several improvements throughout the 
store, including remodeling the store after the election.  
These improvements were not discussed prior to the 

union campaign and were made to induce votes against 
the Union. 
 The hearing officer recommended sustaining Objection 
4.  Initially, the hearing officer found that the Employer™s 
decision to remodel the Sun Mart store constituted a 
benefit to the employees.  In addition, the hearing officer 
found that the Employer™s remodeling 
decision
 was not 
made for the purpose of influencing employee free 
choice in the election.
7  The 
announcement
 of the deci-
sion, however, the hearing officer found to be ﬁanother 
matter.ﬂ  Given that the remodeling decision was an-
nounced just two days before the election, was made in 
conjunction with an antiunion
 speech, and that the Em-
ployer failed to show that factors other than the pending 
election prompted the announ
cement at such a critical 
time, the hearing officer co
ncluded that the Employer 
engaged in objectionable conduct by timing the an-

nouncement of the remodeling decision on August 21 in 
order to influence the outcome 
of the election.  We agree 
with the hearing officer.
 II. DISCUSSION
 The Board will infer that an
 announcement or grant of 
benefits during the critical period is objectionable; how-
ever, the employer may rebut the inference by establish-
ing an explanation other than the pending election for the 
timing of the announcement or the bestowal of the bene-
fit.  Star, Inc.
, 337 NLRB 962, 963 (2002).  The em-
ployer may rebut the inference by showing that there was 
a legitimate business reason for the timing of the an-
nouncement or for the grant of 
the benefit.  Id.  See also 
Adams Super Markets Corp
., 274 NLRB 1334, 1334Œ
1335 (1985); 
Oxco Brush Division of Vistron Corp.
, 171 NLRB 512, 513 (1968).  In some cases, the employer 
may be able to successfully rebut the inference with re-
spect to the grant of the bene
fit, but may fail to show any 
reason for the timing of the 
announcement of the benefit 
other than the pending election.  See 
Mercy Hospital 
Mercy, 338 NLRB No. 66, slip op. at 1Œ2 (2002); 
Union 
Camp Corp.
, 202 NLRB 1023, 1024 (1973).   
                                                          
                                                           
7 The hearing officer reasoned that 
the decision was part of a preex-
isting plan that predated the filin
g of the petition and was based on 
factors related to profitability and rete
ntion of market share.  No excep-
tions were filed to the hearing officer™s finding that the Employer™s 
remodeling 
decision was not objectionable.       
The hearing officer properly applied the above princi-
ples to the facts of this case.  He correctly inferred that 
the announcement of the remodeling decision, which 
occurred during the critical pe
riod, was objectionable.  
The hearing officer also co
rrectly found that the Em-
ployer failed to rebut the inference that the remodeling 

announcement was made for the purpose of influencing 

the employees™ votes in the election.  In sum, we agree 
with the hearing officer that
 ﬁthe credible evidenceﬂ es-
tablishes that ﬁthe Employe
r™s announcement of the re-
modeling decision two days before the election and in 
conjunction with an antiunion 
speech delivered at four 
mandatory employee meetings was calculated to interfere 
with the election.ﬂ
8 The dissent does not argue 
that the hearing officer 
misapplied Board law.  Nor does the dissent dispute the 

hearing officer™s conclusion
 that the Employer™s an-
nouncement was calculated to influence the employees™ 
choice in the election.  Indeed
, the dissent states that it 
ﬁagree[s] with the hearing o
fficer and my colleagues, for 
the purposes of this discussion, that the Employer told 
employees of the remodeling decision in an attempt to 
influence the employees™ votes in the election.ﬂ   
Nevertheless, the dissent concludes that the Em-
ployer™s announcement was no
t objectionable.  The dis-
sent™s conclusion appears to be based on the following 
three contentions: (1) it is doubtful that the remodeling 

decision was a benefit to em
ployees; (2) there is an ﬁim-
plicit findingﬂ or ﬁtacit admissionﬂ in the majority deci-

sion that the Employer™s remodeling announcement did 

not constitute a ﬁpromiseﬂ; and (3) Section 8(c) grants 
the Employer the right to time the announcement of the 
remodeling decision for the purpose of influencing the 
outcome of the election.  As discussed below, there is no 
merit in any of these contentions.   
A. The Employer™s Decision to Remodel the Sun Mart 
Store Constituted a Benefit to the Employees 
The dissent assumes ﬁfor the sake of argument onlyﬂ 
that the remodeling of the store was a benefit to employ-
ees.  The dissent™s reluctance
 to find that the remodeling 
is an employee benefit
 is based on a distinction it draws 
 8 In its exceptions, the Employer argues, inter alia, that Objection 4 
encompasses only the decision to remodel the store, not the announce-
ment of the decision to employees. 
 We disagree.  Objection 4 on its 

face alleges that ﬁthe Employer promised to make several improve-
ments throughout the store, including remodeling the store after the 
electionﬂ and, as discussed infra, 
we find that the Employer™s an-
nouncement constituted such an obj
ectionable promise.  Moreover, 
even if the announcement issue does
 not ﬁexactly coincide with the 
precise wordingﬂ of Objection 4, we 
find that it is ﬁsufficiently relatedﬂ 
to the objection to warrant our consideration on the merits.  See 
Fiber 
Industries, 
267 NLRB 840 fn. 2 (1983).  In addition, the announcement 
issue was fully litigated at the hearing.   
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 163
between improvements that directly benefit only the em-
ployees themselves (such as a wage increase), and im-
provements that directly benefit the Employer and only 
indirectly benefit the employees (such as the remodeling 

of a store).  According to the dissent, these two situations 
are ﬁanalytically distinguishableﬂ: in the former situation 
ﬁthe Employer can implicitly condition, albeit unlaw-

fully, the granting of the benefit on the employees™ rejec-
tion of the Unionﬂ; by contrast, in the second situation, 
the ﬁemployees will get the ‚benefit,™ the remodeling, 
regardless of whether they support the Union or the Em-
ployer.ﬂ  The implication of 
the dissent is that cases fal-
ling into the second category 
do not, as a practical mat-
ter, involve the granting of a benefit.  We disagree. 
The distinction the dissent attempts to draw is incon-
sistent with the Suprem
e Court™s decision in 
NLRB v. Exchange Parts Co.
, 375 U.S. 405, 408Œ410 (1964).  In 
that case, the Court of appeals had found that it was not 

an unfair labor practice for an employer to grant benefits 
ﬁ‚unconditionally on a permanent basis [without] any 
implication the benefits would be withdrawn if the work-

ers voted for the union.™ﬂ  375 U.S. at 408 (quoting 304 
F.2d 368, 375 (5th Cir. 1962)).  The Supreme Court re-
versed, reasoning as follows: 
 The danger inherent in well-timed increases in benefits 

is the suggestion of a fist inside the velvet glove.  Em-

ployees are not likely to miss the inference that the 
source of benefits now conferred is also the source 
from which future benefits must flow and which may 

dry up if not obliged.  The danger may be diminished 
if, as in this case, the benefits are conferred perma-
nently and unconditionally.  But the absence of condi-
tions or threats pertaining to the particular benefits con-
ferred would be of controlling significance only if it 
could be presumed that no question of additional bene-
fits or renegotiation of exis
ting benefits would arise in 
the future; and, of course, no such presumption is ten-
able.  [375 U.S. at 409Œ410. Footnote omitted.] 
 In light of the Court™s decision, the dissent, like the lower 

court in 
Exchange Parts
, is legally incorrect insofar as it 
maintains that the permanent and unconditional nature of 

the Employer™s decision to remodel the store renders this 

case ﬁanalytically distinguishabl
eﬂ from other grant of bene-
fit cases.  
Contrary to the dissent, we find that the record plainly 
shows that the remodeling of the store did indeed consti-
tute a cognizable benefit to employees.  The relevant 
inquiry is whether the employ
ees reasonably would view 
the remodeling as a benefit to them.  
Comcast Cablevi-
sion of Philadelphia, L.P., 
313 NLRB 220, 250 (1990) 
(finding that a proposed benefit was not de minimis be-
cause employees viewed the benefit as significant).  Sig-

nificantly, the Employer itself presented the remodeling 
as a benefit to the employees, telling them that the Sun 
Mart store was one of the ﬁlucky fiveﬂ in the region to be 

chosen.  In addition, the Employer addressed employees™ 
concerns regarding the store™s existing cash registers, 
indicating that the remodeling would include new cash 

registers that would make their jobs less difficult. Fi-
nally, the remodeling was a benefit to employees by im-
proving their working conditions and giving them a more 

pleasant work environment.  In sum, as Store Manager 
Swigart testified, employees were excited about the re-
modeling because of the ﬁprospect of having a nicer fa-
cility to come to work to, the prospect of more business, 
the prospect of more money.ﬂ  For these reasons, we find 
that the remodeling of the store was a benefit to employ-
ees.9   B. The Employer™s Announcement of its Remodeling De-
cision Constituted a ﬁPromiseﬂ   
The dissent states that there 
is an ﬁimplicit findingﬂ or 
ﬁtacit admissionﬂ in our decision that ﬁthere was never 
any ‚promise™ to remodel the 
store as alleged in Objec-tion 4.ﬂ  Our colleague misconstrues our position. 
Webster™s Dictionary defines ﬁpromise,ﬂ among other 
things, ﬁas a declaration that one will do or refrain from 
doing something specifiedﬂ or ﬁan undertaking however 
expressed that something will happen or that something 

will not happen in the future.ﬂ 
Webster™s Dictionary 
1815 (3d ed. 1966).  Here, by announcing to employees 
that the Sun Mart store was one of the ﬁlucky fiveﬂ se-

lected for remodeling, the Employer ﬁdeclar[ed]ﬂ or ﬁex-
pressedﬂ that it would ﬁdo something specifiedﬂ ﬁin the 
futureﬂŠit would renovate the store.  Therefore, we find 
that the Employer™s announcement did indeed constitute 
a ﬁpromiseﬂ within the plai
n meaning of that word.
10C. Section 8(c) Does not Grant the Employer the  
Right to Time the Announcement of the Remodeling  
Decision for the Purpose of
 Influencing the Outcome  
of the Election  
The dissent™s final contention is that under Section  
8(c) of the Act the Employer had an absolute right to 
announce the decision to rem
odel the store, even if the 
                                                          
 9 See Dallas Ceramic Co
., 219 NLRB 582, 586Œ587 (1975) (em-
ployer announced shortly before Boar
d election, inter alia, the opening 
of a new warehouse that would alleviate the employees™ overcrowded 
working conditions; Board held that the employer violated Sec. 8(a)(1) 

by ﬁannouncing to employees improve
ments in benefits and working 
conditionsﬂ). 
10 The dissent contends that an ﬁannouncementﬂ cannot be a ﬁprom-
ise.ﬂ  We disagree.  The concepts are overlapping, not mutually exclu-
sive.  An ﬁannouncementﬂ may or ma
y not be a ﬁpromise,ﬂ depending 
on what is being announced.   
  SUN MART FOODS
 164 
Employer timed the announce
ment to influence the em-
ployees™ votes in the election.  This argument is without 
merit.   Section 8(c) 
provides that if a statement is not a threat 
or a promise of benefit, the statement cannot be found to 

be an unfair labor practice.
11  T
he Board has long main-
tained that Section 8(c) was intended by Congress to 
apply only to unfair labor practice cases and is not, by its 
terms, applicable to representation cases.  See, e.g., 
Hahn 
Property Management Corp.
, 263 NLRB 586 (1982); 
Rosewood Mfg. Co
., 263 NLRB 420 (1982); 
Dal-Tex Optical Co
., 137 NLRB 1782, 1787 fn. 11 (1962).
T                                                          
12  Assuming arguendo, for the purposes of our decision, 

that Section 8(c) is applicable to the instant representa-
tion case, the Employer™s announcement of the remodel-

ing decision would still be objectionable.  This is so be-
cause, as explained below, the announcement constituted 
a promise of benefit made for the purpose of influencing 

the employees™ votes in the election, and such promises 
are expressly excluded from
 the protection of Section 
8(c).
13    Although the Employer intended to remodel several of 
its stores prior to the advent of the union campaign, the 
testimony of its own president establishes that it did not 

make the actual decision to remodel the Sun Mart store 
until 
after 
the representation petition was filed.  As set 
forth in section I, above, Pr
esident Mott testified that he 
did not decide to remodel any store until he had physi-

cally visited the premises.  Mott™s visit to the Sun Mart 
store did not occur until July 23, 11 days after the peti-

tion was filed.
14  Mott™s decision to remodel the Sun 
                                                                                             
11 Sec. 8(c) reads as follows:   
The expressing of any views, argument, or opinion, or the dissemina-
tion thereof, whether in wr
itten, printed, graphic, or visual form, shall 
not constitute or be evidence of an 
unfair labor practice under any of 
the provisions of this Act, if such 
expression contains no threat of re-
prisal or force or promise of benefit.   
12 Member Walsh agrees with this precedent and would find Sec. 
8(c) inapplicable here.   
Chairman Battista disagrees and woul
d find that true and relevant 
statements in a representation pro
ceeding, which do not contain threats or promises, should be protected by the policy considerations that lie 

behind Sec. 8(c).  See his dissenting opinion in 
Yuma Coca-Cola Bot-
tling Co., 339 NLRB No. 14 (2003).  In the instant case, however, 
Chairman Battista agrees that the remodeling announcement was a 

promise.   
13 See Mercy Hospital Mercy
, 338 NLRB No. 66 (2002) (announce-
ment of grant of benefit during the cr
itical period held violative of Sec. 
8(a)(1) and hence not protected by Sec. 8(c)).   
14 However, irrespective of whethe
r the decision would have been 
made in May (as the dissent suggests) or was made on July 23 (as the 

facts show), the significant point is
 that the announcement of the deci-
sion was held back until two days before the election.   
The dissent claims to find support for its position in 
Capitol EMI Music, 311 NLRB 997, 1012 (1993), enfd. mem. 23 F.3d 399 (4th Cir. 
1994).  However, the dissent™s reliance on that case is clearly misplaced 
Mart store was made on July 23, the same day that he 
visited it.  However,
 the Employer did not formally an-
nounce the decision at that ti
me.  Instead, the Employer 
allowed almost a full month to
 elapse before officially 
communicating the new benefit to its employees. 
When the Employer finally decided to make the an-
nouncement, it selected as its method of dissemination a 

series of meetings scheduled just 2 days before the elec-
tion.  The announcement of the benefit at this crucial 
time on the eve of the election bore no rational relation-

ship to the date the remodeling decision was made.  
Thus, this was not an announc
ement made in the normal 
course of business unrelated to the union campaign.  As 

the hearing officer correctly found, the Employer has 
shown no business reason or necessity for announcing 
the benefits at the time and in the manner that it did.  
While the Employer may have been justified in deciding 
to remodel the store, we are under no duty to allow that 

benefit ﬁto be husbanded until right before the election 
and sprung on the employees in a manner calculated to 
influence the employees™ choice.ﬂ  
NLRB v. Styletek, 520 
F.2d 275, 280 (1st Cir. 1975).  Accord: 
St. Francis Fed-
eration of Nurses
 v. NLRB, 729 F.2d 844, 850 (D.C. Cir. 
1984) (ﬁthe timing of the announcement of a wage in-

crease may violate Section 8(a)(1), ‚even though the em-
ployer™s initial decision to raise wages was perfectly le-
gitimate.™ﬂ) (quoting 
J.J. Newberry Co. v. NLRB
, 645 
F.2d 148, 151 (2d Cir. 1981)); 
Pedro™s Inc. v. NLRB
, 652 
F.2d 1005, 1008 fn. 9 (D.C. Cir. 1981) (ﬁ[a] violation of 

the Act may also be found where benefits, although 

granted for business reasons, 
are announced ‚right before 
an election and sprung on the employees in a manner 

calculated to influence the 
employees™ choice™ﬂ) (quoting 
Styletek, supra). 
The three main cases the di
ssent relies on are inappo-
site because they do not invol
ve the situation presented 
here where both the decision to grant the benefit and the 

announcement thereof were ma
de after the filing of the 
petition.  The employers in 
Raley™s, Inc. v. NLRB
, 703 
F.2d 410 (9th Cir. 1983), 
NLRB v. Tommy™s Spanish 
Foods, Inc
., 463 F.2d 116 (9th Cir. 1972), and 
Koronis 
Parts, Inc., 324 NLRB 675 (1997), announced new bene-
fits during a union campaign, but the new benefits were 

initiated prior
 to the union™s arrival.  See 
Raley™s, 703 
F.2d at 414 (employees™ ﬁinsurance benefits were in-
creased automatically as a consequence of an agreement 
made two years beforeﬂ); 
Tommy™s Spanish Foods
, 463 
F.2d at 119
 (ﬁuncontradicted that the Respondent™s initial 
effort in the matter of increasing insurance predated the 
 because the decision to remodel the 
Sun Mart store was not ﬁplanned 
and settled upon before the advent of the union activity.ﬂ  Id. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 165
Union™s appearance on the sceneﬂ); 
Koronis Parts
, 324 
NLRB at 697 (decision to award 10-year service plaques 
and $1000 bonuses was made prior to the advent of the 
union).  
 In sum, while we agree with our dissenting colleague 
that the Employer did not delay or husband 
the decision to remodel
 the Sun Mart store in order to interfere with 

the election, we conclude, in
 agreement with the hearing 
officer, that the Employer husbanded 
the announcement 
of its decision to remodel the store ﬁuntil right before the 

election and sprung [it] on the employees in a manner 
calculated to influence the employees™ choice.ﬂ  
Styletek, 520 F.2d at 280.  It is the announcement of the benefit, 

not the decision to grant the benefit, that is objectionable 
in this case.   
Accordingly, for all these reasons, we sustain the Peti-
tioner™s Objection 4, set aside 
the election, and direct that 
a second election be held.  
[Direction of Second Election omitted from publica-
tion.] 
 MEMBER SCHAUMBER
, dissenting. 
Introduction 
The election at issue here was held on August 23, 
2002.  The results of the election were 16 votes for the 
Petitioner, 19 against, with 3 challenged ballots, an insuf-
ficient number to affect the 
results of the election.  
Thereafter, the Petitioner filed four objections to the elec-
tion.  Only the Petitioner™s Objection 4 is at issue here.
1   The Petitioner™s Objection 4 alleges that  
 [a]fter the union campaign began, the Employer prom-
ised to make several improvements throughout the 
store, including remodeling the store after the election.  
These improvements were not discussed prior to the 

union campaign and were made to induce votes against 
the Union. 
 The hearing officer recommended that Objection 4 be sus-

tained because he found that the 
announcement 
of the store 
remodelingŠnot the decision to remodel (nor, presumably, 
any ﬁpromiseﬂ to remodel as alleged in Objection 4)Š
constituted objectionable conduct that warranted setting 
aside the election.  My colleagues adopt the hearing offi-

cer™s recommendation and set aside the election.  I would 
overrule the Petitioner™s Objec
tion 4 and certify the results 
of the election. 
First, I do not agree that the remodeling of the Sterling 
store is an ﬁemployeeﬂ benefit.  However, assuming ar-
                                                          
                                                           
1 The Petitioner withdrew its Objecti
on 1 prior to the hearing and did not except to the hearing officer™s re
commendation that its Objections 2 
and 3 be overruled. 
guendo that it is, it is so only in the sense that any deci-
sion made by management to improve a company™s prof-
itability consequentially inures to the benefit of employ-
ees.  It is not the kind of direct ﬁemployee benefit,ﬂ such 

as an increase in wages or vacation time, the grant and 
announcement of which during the critical period will 
generally be deemed coercive as an attempt to influence 

employees™ votes in the election and therefore be found 
in violation of the Act.   
Second, since the decision to remodel was made based 
on a companywide remodeling plan adopted long before 

the union organizing campaign began, and was made in 
response to increased competition and a loss of customer 
base, and certainly not to influence employees™ votes in 
an election at this one store, the decision to grant this 

ﬁbenefitﬂ was lawful.  Under the strictures of Section 
8(c) of the Act, ﬁan employer™s true statement about law-
fully granted benefits is protected.ﬂ   (See fn. 9 below 

and accompanying text.)  Since the Employer™s an-
nouncement of the remodeling decision is a ﬁtrue state-
ment about lawfully granted benefits,ﬂ the Employer had 

the right to announce its decision at any time, including 
during the critical period, without running afoul of Board 
law.   Facts In August 2001, Nash Finch, the Employer™s parent 
company, purchased several stores from Sixth Street/U 

Save Foods, including the St
erling, Colorado store at issue here.  Previously, Nash Finch had designated $40 

million for capital improvements to its retail stores.  On 

April 10, 2002,
2 it hired Michael Mott as its new presi-
dent of retail operations to carry out the renovation plan.  

About 50 stores were to be included in the plan.  Mott 
would not include any store in the renovation plan until 
he had visited the store.   
Mott and other individuals involved in the remodeling 
decisions were scheduled to visit the Sterling store about 

May 30, before the union campaign began.  The visit, 

however, was postponed because of weather conditions.  
Mott finally visited the Sterling store on July 23, 11 days 
after the filing of the election petition that triggered the 

commencement of the critical period.  On the same day, 
July 23, Mott made the decision to remodel the Sterling 
store.3  Also on July 23, Mott informed certain individu-
 2 All dates hereafter refer to
 2002, unless otherwise stated. 
3 Mott credibly testified that he 
made the decision to remodel the 
Sterling store partly because of th
e store™s continued loss of market 
share due to increased competition,
 and partly because he had con-
cluded that although the Sterling store was profitable, it was not as 
profitable as it could be with capital improvements.  The projected 

budget for the remodeling of the Sterling store was approximately 
$250,000 to $325,000. 
  SUN MART FOODS
 166 
als, including Dennis Swigart, the manager of the Ster-
ling store, of that decision.  Within a few days of July 23, 
Swigart had informed employees, including some unit 
employees, of the decision.      
On August 21, 2 days before the election, Robert 
Baquet, the Employer™s regional manager, held four 

mandatory employee meetings. 
 At each meeting, Baquet 
informed the employees that
 the Sterling store was one 
of the stores chosen for remodeling.  At two of the meet-

ings, Baquet also informed employees that new cash reg-

isters that had the capacity to print the front of checks 
would be installed as part of the remodeling.
4  Baquet 
then read a prepared text which set out the Employer™s 

opposition to the Petitioner and encouraged employees to 
vote against it.  After Baquet read the prepared text, there 

was a question and answer period during which employ-
ees asked questions, including questions about the re-
modeling.      
Hearing Officer™s Report 
I. STORE REMODELING AN EMPLOYEE BENEFIT  
 In his analysis of whether the Employer had engaged 
in objectionable conduct as set out in Objection 4, the 
hearing officer first addressed the threshold question of 
whether the store renovation itself constituted a benefit to 

the employees.  He found that the renovation was such a 
benefit because the remodeling addressed the employees™ 
concerns about loss of volume and fewer hours.  In 

reaching this conclusion, he relied, inter alia, on Swi-
gart™s testimony that the purpose of the remodeling was 
to make the store better, which would result in more 
sales volume and, therefore, more hours and more money 
for employees.  In finding that the remodeling consti-
tuted an employee benefit, the hearing officer also relied 
on the fact that Baquet had informed some of the em-
ployees at the August 21 meetings that as part of the re-

modeling they would get new cash registers capable of 
printing the front of checks.   The hearing officer found 
that the new cash registers addressed an employee con-

cern (see fn. 4 above) and were therefore an employee 
benefit.
5II. REMODELING DECISION NOT OBJECTIONABLE
 Having found that the renovation was an employee 
benefit, the hearing officer next considered whether the 
                                                          
 4 When Nash Finch took over the 
Sterling store, it replaced the exist-ing cash registers that had the capacity to print the front of checks with 
cash registers that did not have that capacity.  This change made the 
employees™ jobs more difficult because it did not permit them to print 
the front of checks and it was therefore a subject of employee dissatis-

faction.   
5 For the reasons set out below, I will assume, arguendo, that the re-
modeling of the Sterling store cons
titutes an employee benefit.   
renovation decision and/or the announcement of the 
renovation to employees constituted objectionable con-
duct.  Citing 
United Airlines Service Corp.,
 290 NLRB 
954 (1988), for the proposition that the Board infers that 
benefits granted during the 
critical period are coercive, 
but that an employer may rebut that inference by offering 

an explanation, other than the pending election, for the 

timing of the grant or announcement of benefits, the 
hearing officer inferred that 
the decision to remodel the 
Sterling store and its announcement to employees, both 
of which occurred during the critical period, were coer-
cive.  The hearing officer went on to find, however, that the 
Employer successfully rebutted the presumption that the 
remodeling decision was made for the purpose of influ-

encing the employees™ votes in
 the election.  In reaching this conclusion, the hearing officer reasoned, in effect, 

that although circumstances, i.e., Mott™s inability to visit 

the store on May 30, dictated 
that the decision to remodel 
the Sterling store was made during the critical period, it 

was in fact part of a preexisting plan that predated the 

filing of the election petition, and was based on factors 
related to profitability and retention of market share, not 
union activity.  Finally, the hearing officer observed that 

the remodeling decision involved a significant com-
panywide capital investment.   
III. ANNOUNCEMENT OF REMODELING DECISION 
 FOUND OBJECTIONABLE
 The hearing officer reached a different result, however, 
as to the 
announcement
 of the remodeling decision.  
Quoting 
NLRB v. Styletek
, 520 F.2d 275, 280 (1st Cir. 
1975) (ﬁ‚[w]age increases and associated benefits may 
well be warranted for business reasons; still the Board is 
under no duty to permit them to be husbanded until right 
before an election and sprung on the employees in a 

manner calculated to influenc
e the employees™ choice™ﬂ), 
the hearing officer stated th
at ﬁ[b]oth the Board and the 
courts have long recognized 
that an announcement of a 
benefit can itself be calculate
d to interfere with an elec-
tion.ﬂ    
In finding that the Employ
er™s announcement of the 
remodeling decision was calculated to interfere with the 
election and was therefore objectionable, the hearing 
officer emphasized that th
e announcement was made 2 
days before the election and in conjunction with an anti-
union speech.  The hearing offi
cer further observed that 
the Employer had offered no business reason, justifica-
tion, or need for its timing of the announcement 2 days 
prior to the election and had not explained why it could 
not have delayed the announcement until after the elec-

tion.  Finally, although the hearing officer noted that 
Swigart had informed some unit employees of the re-
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 167
modeling shortly after July 23, and thus well before the 
election, he found nevertheless that this did not change 
the result both because the ev
idence indicated that most 
unit employees had not heard about the remodeling prior 
to the August 21 employee 
meetings and because Swi-
gart™s statements to the unit employees about the remod-

eling also occurred during th
e critical period.  For these 

reasons, the hearing officer 
found that the announcement 
of the remodeling at the August 21 employee meetings 

constituted objectionable conduct that warranted setting 
aside the election.  I disagree. 
Analysis 
A.  Whether the Remodeling is an Employee Benefit 
As a preliminary matter, I 
accept for the sake of argu-
ment only, the hearing officer™s finding that the remodel-
ing is an employee benefit.  My reluctance to find, on 
this record, that the remodeling is an 
employee
 benefit 
arises from the fact that we are not dealing here with an 
employee benefit of the type the Board traditionally con-
templates in the context of objectionable conduct, i.e., a 
benefit in the form of an immediate improvement in the 

employees™ wages, hours, or other terms and conditions 
of employment that inures directly to the advantage of, 
and is limited to, the employees themselves.  Rather, here 
the Employer is undertaking the remodeling of the Ster-
ling store, the ﬁbenefitﬂ at issue, purely for business rea-
sons.  It will have no immediate effect on the employees™ 

wages, hours, or other terms and conditions of employ-
ment.  It is true, of course, that to the extent the remodel-
ing increases the store™s customer base and creates more 

profit for the Employer, the employees will derive a con-
sequential benefit from it in the form of increased job 
security and at least a potential improvement in their 
wages and hours.  But the fact remains that the direct 
benefit of the remodeling inures to the Employer, and the 

Employer alone, not to the employees, and it is this bene-
fit which was the motivating factor for the remodeling 
decision.     
In my view, such a situation is analytically distin-
guishable from a situation where only employees will 

receive the benefit.  In th
e former case, because the 
change, in this case the rem
odeling, was undertaken to 
improve the Employer™s business, it will go ahead re-

gardless of whether or not the employees support the 

Union.  In the latter case, however, because the change 
will affect only employees, the Employer can implicitly 
condition, albeit unlawfully, the granting of the benefit 

on the employees™ rejection of
 the Union.  See, e.g., 
Lu-
theran Retirement Home
, 315 NLRB 103, 103Œ104 
(1994) (emphasis added) (Board found that Anderson™s, 

the employer™s chairman of 
the board, statement to em-
ployees made 2 days prior to the election, that the Em-

ployer was definitely looking
 into getting pensions for 
the employees, constituted an implicit promise of a spe-

cific and substantial benefit and was therefore objection-

able because ﬁemployees would reasonably believe that 
Anderson was implicitly providing them with a concrete 
example of a benefit wh
ich they could obtain 
only 
by 
supporting the decertification effortﬂ).  
In the present 
case, by contrast, the employees will get the ﬁbenefit,ﬂ 

the remodeling, regardless of whether they support the 

Union or the Employer.   
I also reject the hearing officer™s attempt to exalt the 
replacement of the cash registers, which itself represents 
only a very small part of the remodeling at issue, into an 
employee benefit.  I find singularly unpersuasive the 

hearing officer™s apparent fi
nding that employees will be 
coerced into voting against the Petitioner by the an-

nouncement of new cash registers that will print the front 

of checks.  
B.  Whether the Announcement of the Remodeling  
Decision is Objectionable 
Assuming arguendo only that
 the business decision to 
remodel the store is an employee benefit, I now address 

the issue presented, whethe
r the Employer™s announce-

ment of the remodeling is coercive of the employees™ 
right to a free and unfettered vote in the election and is 
therefore objectionable.  For 
the reasons set out below, I 
find that it is not.
6   Initially, I agree with the hearing officer, as do my col-
leagues, that the Employer™s decision to remodel the 

Sterling store is not objectiona
ble.  I also agree with the 
hearing officer™s and my colleagues™ implicit finding that 

there was never any ﬁpromis
eﬂ to remodel the store as 
alleged in Objection 4, and with their tacit admission that 
where, as here, an employer 
has decided to grant benefits 
to its employees, and the decision to grant the benefits is 
itself found to be lawful, the subsequent announcement 
to employees of that decision cannot constitute objec-

tionable conduct as a ﬁpromiseﬂ of benefits.  Finally, I 
will agree with the hearing officer and my colleagues, for 
the purposes of this discussion, that the Employer told 
employees of the remodeling decision in an attempt to 
influence the employees™ votes 
in the election.  Contrary 
to the hearing officer and my colleagues, however, I do 
not find that announcement objectionable under the Act 
                                                          
 6 For the reasons explained below, and contrary to the majority™s ap-
parent argument, I am not basing my
 finding that the announcement of 
the remodeling was not objectionable on a finding that the remodeling 
was not itself an employee benefit. 
 Rather, as explained above and 
below, in finding that the announcement of the remodeling was not 
objectionable, I am assuming, argu
endo, that the remodeling was an 
employee benefit. 
  SUN MART FOODS
 168 
because it contains neither a threat of reprisal nor prom-
ise of benefit.   
In finding that the Employer™s August 21 announce-
ment of the remodeling does not constitute objectionable 

conduct, I rely on Section 8(c) of the Act, which states: 
 (c) The expressing of any views, argument, or 
opinion, or the dissemination thereof, whether in 
written, printed, graphic, or visual form, shall not 
constitute or be evidence of an unfair labor practice 

under any of the provisions of this Act, if such ex-
pression contains no threat of reprisal or force or 
promise of benefit.      
 Although Section 8(c) is technically limited to the unfair 

labor practice context, I find that its principles are applicable 
in the context of election objections, as here, because in my 
view an employer should be free to express its ﬁviews, ar-

gument, or opinionﬂ during an election campaign so long as 
those views contain ﬁno threat of reprisal or force or prom-
ise of benefit.ﬂ  For if an employer™s expression of ﬁviews, 

argument or opinionﬂ made during the critical period pre-
ceding an election is free of any threat of reprisal or promise 
of benefit, that expression cannot be coercive of the em-
ployees™ freedom of choice in 
the election, and if it is not 
coercive, it cannot be objectionable.  And this is true regard-

less of whether or not the empl
oyer™s statement is timed to 
influence its employees™ vote in the election.  Simply put, an 
Employer™s attempt to ﬁinfluenceﬂ its employees in their 
voting cannot rise to the level of  ﬁcoercionﬂ when, as here, 

it is the 
timing
 of the announcement that is at issue rather 
than its 
content.  
To conclude otherwise would be to say that 
an employer cannot share good news with its employees 
during the critical period, even though the good news is 
itself legally unobjectionable, because the news might influ-

ence employees to favor the employer in the election.  I 
refuse to reach such a result.  
Employees have the right to hear the newsŠall of it, 
both the ﬁgoodﬂ and the ﬁbadﬂŠin considering their 

votes in an election.  That 
right should not terminate at 
the commencement of the critical period.  Since there is 
no prohibition against an employerŠor a unionŠfrom 
announcing ﬁbadﬂ news during the critical period that 
disfavors the employer, there should be no prohibition 

against the announcement of 
ﬁgoodﬂ news during the 
same time period.  For it is only by weighing both the 

ﬁgoodﬂ news and the ﬁbadﬂ in the critical period preced-
ing the election that employees may gain a better under-
standing of the positions of the parties and therefore be 
better able to vote their consciences in the election.   
In reaching the contrary c
onclusion, i.e., that the tim-
ing of the announcement of the decision to remodel the 

Sterling store rendered the 
announcement objectionable, 
the hearing officer erred by relying on the language from 

the First Circuit™s decision in 
NLRB v. Styletek, 520 F.2d 
at 280, quoted above, to
 the effect that while 
wage in-
creases and other benefits may be warranted, the Board 

does not have to permit them to be ﬁhusbandedﬂ until just 
before an election and then ﬁsprung onﬂ the employees in 
a manner calculated to influence the employees™ votes in 

the election.  The hearing officer erred by relying on 
Styletek because, as the Ninth Circuit pointed out in 
Raley™s, Inc. v. NLRB
, 703 F.2d 410 (1983), in 
Styletek, unlike in 
Raley™s
 and in the present case, the decision to 
grant the increased wages was intentionally delayed and 
made during the critical period when it was simultane-
ously announced to employees.
7  In such circumstances, 
an impermissible
 promise or grant of benefits renders its 
announcement objectionable.  
This is so because the im-

permissible promise or grant and its announcement are 
essentially one and the same.   
In 
Raley™s
, as here, the facts dictated a different result.  
In that case, the court was ﬁpresented with the bald ques-

tion [of] whether an employ
er can violate [S]ection 
8(a)(1) by announcing and explaining 
lawfully
 granted 
benefits in order to influence an election.ﬂ  Id. at 415.  In 

reversing the Board™s finding of the violation, the court 

emphasized that the Board fo
und that Raley™s did not 
make the decision to grant 
the increased insurance bene-
fits at issue in order to influence the impending election 

and that Raley™s did not violate Section 8(a)(1) by grant-
ing the increased benefits.  Thus, the court found that the 
unfair labor practice finding at issue ﬁwas limited to 
Raley™s communicative activitiesﬂ (i.e., its announcing 
and explaining of lawfully granted benefits in order to 
influence the election).  Id. at 414Œ415.  Following its 
decision in NLRB v. Tommy™s Spanish Foods, Inc.,
 463 
                                                          
 7 In 
Raley™s, the court distinguished cases relied on by the Board in 
support of its assertion that an announcement of benefits purposed to 
influence an election were unlawful.  In distinguishing those cases, the 
court explained:  
[I]n the cases the Board relies on, ﬁannouncementﬂ invariably refers to 
cases where the grant and the anno
uncement occurred together in the 
preelection [i.e., critical] period.  For example, in 
NLRB v. Styletek, 
Division of Pandel-Bradford, Inc.
, 520 F.2d 275 (1st Cir. 1975), the 
court enforced an order based on violations of [S]ection 8(a)(1) in the 
announcement of wage increases two weeks before a union election.  
The court stated that ﬁthe Board is under no duty to permit [wage in-

creases and associated benefits] to be husbanded until right before an 
election and sprung on the employees in a manner calculated to influ-
ence the employees™ choice.ﬂ  Id. at 280.  
But there the benefits were 
granted and announced in a single stroke: the notice of wage benefits 
stated that the new wages would be reflected in the next pay checks.  
The Board had no reason in the Styletek case to analyze the an-

nouncement and the conferral of benefits separately. 
 Id. at 415 (emphasis added). 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 169
F.2d 116 (9th Cir. 1972),
8 in which the court had over-
turned an unfair labor prac
tice finding ﬁbased on the 
mere communication of increased benefits,ﬂ
 the 
Raley™s
 court held that ﬁan employe
r™s true statement about law-
fully granted benefits is protected under [S]ection 8(c)ﬂ 
of the Act.
9  Id. at 415.  On this basis, the court reversed 
the Board™s finding of the violation.   
Finally, I observe that Board law is not to the contrary.  
In Koronis Parts, Inc.,
 324 NLRB 675 (1997), for exam-
ple, the Board adopted wi
thout comment 
the judge™s 
dismissal of a complaint allegation which alleged that the 

respondent unlawfully awar
ded bonuses to each em-
ployee with more than 10 years of service in order to 

discourage employees from supporting the union.  Dur-
ing a September 27, 1995 picnic, and only 3 weeks after 

the September 7, 1995 onset of the union campaign, the 
                                                          
 8 In 
Tommy™s Spanish Foods
, the Board found that the employer had 
violated Sec. 8(a)(1) by advising 
its employees during the pendency of 
an election that it had been cons
idering and reviewing its employee 
insurance program.  In finding the violation, the Board concluded that 
the reference to the proposed insurance benefits was unlawfully de-
signed to influence the employees in the election by promising them 
future benefits.  Tommy™s Spanish Foods
, 463 F.2d at 118.  In revers-
ing, the court concluded, in effect, 
that an employer can notify its em-
ployees during the pendency of an election of efforts in progress to 

improve the lot of the employees, so long as those efforts predate the 

advent of the union.  In finding that such a communication is protected 
by Sec. 8(c), the court quoted the following language from the dissent 
of Chairman Miller in the underlying Board case:   
The evidence is undisputed that, about a month before the petition for 
an election was filed, Respondent™s president had begun to explore the 
possibility of expanding the empl
oyees™ insurance coverage and had 
contacted two insurance brokers for this purpose.  After the petition 
was filed, she discussed with her employees their present level of 
benefits and, in doing so, told them that she had been preparing, prior 

to the advent of the Union, to improve their insurance program.  It 

seems clear to me that Respondent had a perfect right to inform em-
ployees of this fact.  Just as an employer is free to rehearse for em-
ployees the benefits which they ha
ve previously received from the 
employer without a union, in order that they may evaluate the em-
ployer™s past performance, so shou
ld an employer be permitted to no-
tify employees of efforts in progress to improve the lot of the employ-
ees.  Since it is uncontradicted that the Respondent™s initial effort in 
the matter of increasing insurance predated the Union™s appearance on 
the scene and, accordingly, cannot be
 characterized as simply a strata-
gem in response to the threat of unionism, I would find that Respon-
dent™s announcement of the contemplated insurance increase was 
permitted under Section 8(
c).  The facts presented in this case do not 
give rise to the inference of unlawful intent drawn by the Court in 
NLRB v. Exchange Parts
, 375 U.S. 405 (1964). Id. at 119 (quoting 
Tommy™s Spanish Foods
, 187 NLRB 235, 238 (1970) (dissent of 
Chairman Miller)). 
9 In holding that ﬁan employer™s true statement about lawfully 
granted benefits is protected under [S]ection 8(c),ﬂ the court also relied 
on the ﬁruleﬂ in 
NLRB v. Gissel Packing Co.,
 395 U.S. 575, 618 (1969), 
that an employer is free to communicate to his employees any of his gen-

eral views about unionism or any of his specific views about a particu-
lar union, so long as the communications do not contain a ﬁthreat of 
reprisal or force or promise of benefit.ﬂ  [Id. at 414Œ415.] 
respondent awarded 10-year service plaques to six em-
ployees and $1000 bonuses to three of them.  Given the 
facts that the respondent had never awarded plaques and 
bonuses to employees for length
 of service, and that the 
awards were made shortly after the union announced its 
campaign, the General Counsel argued that the plaques 
and bonuses had been awarded as a benefit to dissuade 

employees from supporting the union. 
Having found that the respondent had established that 
it made the plans to award the plaques and bonuses prior 

to the onset of the union campaign, the judge next con-
sidered whether the timing of the bonus awards, within 
three weeks of the onset of the union campaign, rendered 
the bonus awards an unlawful 
benefit.  In rejecting this 
conclusion, the judge observed that ﬁit is settled that, 
even during a preelection period, an employer may an-
nounce benefit improvements which have become con-
cretized as a result of an already initiated and ongoing 
process.ﬂ  Id. at 697.    
Having set out my reasons for finding that the remod-
eling is not an employee benefit, and that, even if it were, 

its announcement would not be objectionable, I will now 
respond to the majority™s criticism of the dissent.   
Response to Majority 
The majority asserts that the dissent™s conclusionŠ
that the Employer™s annou
ncement was not objection-
ableŠﬁappearsﬂ to be based on three contentions: ﬁ(1) it 
is doubtful that the remodeling decision was a benefit to 
employees; (2) there is an ‚i
mplicit finding™ or ‚tacit ad-
mission™ in the majority decision that the Employer™s 
remodeling announcement did not constitute a ‚promise™; 
and (3) Section 8(c) grants the Employer the right to time 
the announcement of the remodeling decision for the 
purpose of influencing the outcome of the election.ﬂ  I 
shall address these contentions in turn.   
1. The remodeling is not an employee benefit 
To reach the issue of whethe
r the announcement of the 
remodeling decision is permissible, I have assumed, ar-
guendo, that it is an employee benefit.  But my view, as 
explained above, is that the remodeling is not an em-
ployee benefit.  The fact that the benefit here, the remod-

eling, is being undertaken company-wide to protect and 
increase the Employer™s market
 share, and, thus, accrues 
primarily to, and for, the Employer, and not to the em-
ployees, distinguishes the pr
esent case from other grant 
of benefit cases.  For regardless of whether the employ-

ees choose to be represented by a union or not, the Em-

ployer is not going to deny the ﬁbenefitﬂ of remodeling to 
itself.  Therefore, my colleagues™ reliance on 
NLRB v. Exchange Parts Co.
, 375 U.S. 405 (1964), is misplaced.  
For the remodeling cannot conjur
e up the image of ﬁa fist 
  SUN MART FOODS
 170 
inside a velvet gloveﬂ
10 as it does in cases where, as in 
Exchange Parts
, the benefit at issue, in that case a wage 
increase, accrues only to employees. 
2.  Even assuming that the remodeling is a benefit,  
its announcement to employees does not constitute  
a promise of benefit 
To support their assertion that the announcement of the 
remodeling constitutes a ﬁpromiseﬂ of benefit, my col-
leagues rely on 
Webster™s Dictionary
 and the following 
definition: a ﬁ‚promise™ﬂ is, in
ter alia, ﬁ‚a declaration that one will do or refrain from doing something specified,™ﬂ 

or ﬁ‚an undertaking however expressed that something 
will happen or that something will not happen in the fu-
ture.™ﬂ  From this definition, they form the following 
syllogism (emphasis added):  (1) a ﬁpromiseﬂ is ﬁa 
decla-ration
 that one will do or refrain from doing something 
specified,ﬂ or ﬁan undertaking however 
expressed
 that 
something will happen or that something will not happen 
in the futureﬂ; (2) ﬁby announcing to employees that the 
Sterling store was . . . selected for remodeling, the Em-
ployer ‚
declared
™ or ‚
expressed
™ that it would ‚do some-
thing specified™ ‚in the future™Šit would renovate the 
store[;]ﬂ (3)  ﬁ[t]herefore . . .  the Employer™s announce-
ment  . . . constitute[s] a ‚promise™ within the plain mean-

ing of that word.ﬂ  Unfortunately, while my colleagues 
rely on the dictionary for the definition of the term 
ﬁpromise,ﬂ they do not rely on it for the definition of the 

term ﬁannouncement.ﬂ  By failing to do so, they are able 
to formulate their syllogism.  But, as explained below, it 
is a syllogism of convenience, not logic. 
I shall begin my analysis where my colleagues left off, 
with the definition of the term ﬁannouncement.ﬂ  
Web-ster™s New Collegiate Dictionary 
(1961) 36 defines ﬁan-
nouncementﬂ as ﬁa proclamation, public notification, or 

advertisement.ﬂ  
Webster™s Third International Diction-
ary (1966) 87 provides the following example of the 
term™s usage: ﬁan [announcement] of marriage.ﬂ  Obvi-

ously, ﬁan announcement of ma
rriageﬂ is not the same as 
a ﬁpromise of marriage.ﬂ  In
 the former example, the 
announcement is a ﬁproclama
tionﬂ or ﬁpublic notifica-
tionﬂ; in the latter example, 
the promise is ﬁa declaration 
that one will do or refrain from doing something speci-
fiedﬂ or ﬁan undertaking however expressed that some-
thing will happen or that something will not happen in 

the future.ﬂ  Clearly, then, the Employer™s 
announcement
 of the remodeling is not a 
promise
 to remodel, and my 
                                                          
                                                           
10 As stated in 
Exchange Parts
, 375 U.S. at 409 (footnote omitted): 
The danger inherent in well-timed increases in benefits is the sugges-
tion of a fist inside the velvet glov
e.  Employees are not likely to miss 
the inference that the source of benefits now conferred is also the 

source from which future benefits must flow and which may dry up if 

it is not obliged. 
colleagues cannot make it so merely by asserting in step 
(2) of their syllogism that th
e Employer™s ‚declaration™ or 
‚expression™ that it would renovate the store constitutes a 

promise to do so.  The dictionary defines otherwise.  My 

colleagues™ syllogism fails for want of logic.   
Thus, an announcement is not a promise.  Since, as ex-
plained above, my colleagues do not sustain Objection 4 

on the ground that it is a ﬁpromiseﬂ of benefit, as it is 
alleged to be, but as the ﬁannouncementﬂ of the benefit,
11 I adhere to my view that my colleagues ﬁimplicitly findﬂ 
or ﬁtacitly admitﬂ that the announcement is not a prom-
ise.   3.  The Employer™s announcement was protected  
by Section 8(c)
 My colleagues next assert 
that, even assuming Section 
8(c) applies in representation cases,
12 it does not protect 
the Employer™s announcement because it was timed to 
influence the employees™ votes in the election.  In sup-

port of this assertion, my colleagues contend that 
ﬁ[a]lthough the Employer intended to remodel several of 
its stores prior to the advent of the Union campaign . . . it 

did not make the actual decision to remodel the [Sterling] 
Sun Mart store until 
after
 the representation petition was 
filedﬂ (emphasis in original).  Having implied that the 
Employer, in effect, husbanded 
the decision to grant the 
benefit because it made the decision after the petition 
was filed, my colleagues then quote 
NLRB v. Styletek
, 520 F.2d at 280 (discussed above at fn. 7 and accompa-
nying text), to assert that although ﬁthe Employer may 
have been justified in deciding to remodel the store, we 

are under no duty to allow that benefit ‚to be husbanded 
until right before the election and sprung on the employ-
ees[.]™ﬂ  Thus, my colleagues claim, in effect, that the 
Employer™s announcement of the remodeling decision is 
objectionable because the Empl
oyer made the decision to 
remodel after the petition was filed.   
This argument lacks merit for two reasons.  First, as 
explained above, the hearing officer specifically found 

that the decision to remodel the Sterling store was part of 
a preexisting plan which pred
ated the filing of the elec-
tion petition and that the decision itself was based on 

factors relating to profitability and retention of market 
share, not union activity.  And it was on this basis that 
the hearing officer found that 
the Employer™s decision to 
remodel the store, although made during the critical pe-
 11 My colleagues also assert that the concepts of ﬁpromiseﬂ and ﬁan-
nouncementﬂ can be ﬁoverlapping.ﬂ  Even
 if that were true, it is irrele-
vant because there is no assertion that they overlap here.  
12 As explained above, although Sec. 8(c) is technically limited to 
the unfair labor practice context, I find 
that its principles are applicable 
in the context of election objections as well.  I note that Chairman 
Battista also subscribes to this view.   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 171
riod, 
i.e., after the petition was filed
, was not objection-
able.  Since my colleagues 
adopt the hearing officer™s 
finding that the decision 
was not objectionable, they 
must necessarily agree that th
e fact that the decision was 
made after the petition was filed is without legal signifi-
cance.13  This being so, they cannot now assert otherwise 
to reach out and find the 
announcement objectionable.  
The second reason that my
 colleagues™ argument lacks 
merit is that it relies on 
NLRB v. Styletek, a decision which, as explained above at fn. 7 and accompanying 
text, is inapposite here.   
In sum, and contrary to my 
colleagues™ apparent claim, 
the Employer did not delay, did not husband, the deci-
sion to remodel in order to influence the election.  And, 
therefore, under the logic of 
Raley™s, Tommy™s Spanish 
Foods
, and 
Koronis Parts
, discussed above, its subse-
quent ﬁannouncementﬂ does not constitute a ﬁpromiseﬂ 

of benefit.
14Finally, since the announcement contains no express or 
implied promise of benefit, the Employer™s right to make 

the announcement is protected 
by the principles underly-
                                                          
                                                           
13 Since my colleagues must agree that the fact that the decision was 
made after the petition was filed is
 without legal significance, their contention that Raley™s, Tommy™s Spanish Foods
, supra, and 
Koronis Parts
, supra, are ﬁinappositeﬂ because in those cases, unlike here, the 
decision was made before the petition 
was filed, is inherently flawed 
and without merit.  It is also inaccurate.  For, as my colleagues them-
selves point out, the respondent in 
Tommy™s Spanish Foods
 had only 
made an ﬁinitial effortﬂ in its cons
ideration to expand employees™ in-
surance coverage, not a final decision
, prior to the filing of the election 
petition in that case (see fn. 8 above, in
 majority).  By contrast, in the 
present case, the Employer™s deci
sion to remodel had been ﬁconcre-
tizedﬂ prior to the filing of the pe
tition.  Thus, my colleagues™ own 
argument actually supports a finding that the logic of 
Raley™s, Tommy™s 
Spanish Foods
, and 
Koronis Parts applies here and requires a finding 
that the announcement of the remodeling is not objectionable. 
14 The majority relies on 
Mercy Hospital Southwest Hospital
, 338 
NLRB No. 66 (2002), as support for its position that even where the 
grant of benefits is found lawful, the announcement of those benefits 

can be found unlawful.  But the 
analysis of these issues in 
Mercy Hos-pital is confusing.  For in the underlying decision, the judge found that 
the decision to grant the wage increase was lawful because ﬁthe wage 

adjustments would ultimately have b
een made even if no union were on 
the scene[.]ﬂ  Id. at 4.  The judge went on to find, however, that the 
ﬁeffectuation timingﬂ and the ﬁannounc
ementﬂ of the wage adjustment 
were unlawful.  Id. at 5.  But if 
the ﬁeffectuation timing,ﬂ i.e., the actual 
granting of the benefit, was unlawful because it was influenced by 

union activity, then, of course, its announcement would also be unlaw-
ful.  But that is not the case here.  Further, in 
Capitol EMI Music, 311 
NLRB 997, 1012 (1993) (emphasis added), enfd. mem. 23 F.3d 399 
(4th Cir. 1994), a case that the Board in 
Mercy Hospital cited with approval, the Board there adopted the judge™s statement that: 
The announcement and/or gr
ant of wages or other benefits increases is 
legally permissible if it can be shown that an employer was following 
its past practice regarding such increases or 
that the increases were 
planned and settled upon before the 
advent of union activity.    
Since in the present case the rem
odeling was ﬁplanned and settled upon 
before the advent of union activity,ﬂ this statement supports the conclusion 

that the announcement of the rem
odeling was not objectionable.  
ing Section 8(c) of the Act.
15  That right is not infringed, 
and the announcement is not rendered objectionable, 
merely because the Employer chose to exercise the right 
to make the announcement prior to the election. 
Conclusion 
The Ninth Circuit™s analysis in 
Raley™s, supra, and 
Tommy™s Spanish Foods
, supra, as well as the Board™s 
own analysis in 
Koronis Parts
, supra, supportŠindeed, 
requireŠa finding that the 
Employer™s announcement of 
its decision to remodel, a decision which was itself ﬁcon-

cretizedﬂ prior to the advent of
 the Union, is protected by 
the strictures of Section 8(c).  Since the content of the 
announcement of the remodeling contains no promise of 
benefit, the announcement is not
 coercive and, therefore, 
cannot be objectionable.  And, as explained above, this is 
true regardless of whether or not the announcement is 
timed to influence the elect
ion.  For these reasons, I 
would overrule the Petitioner™s Objection 4 and certify 
the results of the election. 
APPENDIX 
Objection 4 
The Petitioner alleges: ﬁAfter
 the union campaign began, the 
Employer promised to make 
several improvements throughout the store, including remodeling the store after the election. 
These improvements were not discussed prior to the union 
campaign and were made to induce votes against the Union.ﬂ I 

conclude that the Employer™s announcement of its decision to 
remodel the store constituted objectionable conduct which war-
rants the setting aside of the election. 
The evidence shows that on July 23, 2002, during the critical 
period, the Employer decided that the Sterling store would be 

one of five in its region to be remodeled. On the same day, 
Swigart, the Employer™s store 
manager, was informed of the decision. Thereafter, he, in turn, informed some of the employ-

ees about the decision. 
On August 21, 2002, two days be
fore the election, Robert Baquet, the Employer™s region
al manager, conducted four 
mandatory employee meetings at 
the store. The meetings were 
conducted at 9 a.m., 12 p.m., 3 p.
m., and 7 p.m.  At each of 
these meetings, Baquet read verbatim from a prepared text. His 

statement clearly expressed the Employer™s sentiments against 
the Petitioner and encouraged the employees to vote against the 
Petitioner. As a preface to his reading of the prepared state-

ment, at each of the meetings
 Baquet announced to the employ-
ees that the Sterling store was one that the Employer had cho-

sen to remodel. Also at each 
of the meetings, a question and 
answer session followed Baquet™s reading of the prepared 
statement. According to Baquet, the remodeling of the store 
was the subject of a lot of th
e questions during those sessions. 
 15 For the reasons set out in Chairman Miller™s dissent in 
Tommy™s Spanish Foods
, 187 NLRB at 238, quoted above at fn. 8, as well as for 
the reasons set out above at fn. 10 and accompanying text, my col-
leagues™ reliance on 
NLRB v. Exchange Parts
, supra, must fail. 
  SUN MART FOODS
 172 
It is well established that the mere grant of benefits during 
the critical period is not, per se, grounds for setting aside an 
election. Rather, the critical inquiry is whether the benefits 
were granted for the purpose of influencing the employees™ 

vote in the election and were of 
a type reasonably calculated to 
have that effect. 
NLRB v. Exchange Parts Co
., 375 U.S. 405 
(1964); United Airlines Services Corp.,
 290 NLRB 954 (1988). In determining whether a grant of
 benefits is objectionable, the 
Board has drawn the inference that benefits granted during the 

critical period are coercive, but it has allowed the employer to 
rebut the inference by coming forward with an explanation, 
other than the pending election, for the timing of the grant or 

announcement of such benefits, 
United Airlines Services Corp
., 
supra. Initially, it must be determined whether the Employer™s deci-
sion to remodel the Sterling store constituted a benefit to the 
employees. The Employer contends
 that it did not. I disagree. 
The evidence shows that when the Employer purchased the 
Sterling store in about August 2001 it replaced the cash regis-
ters at the checkstands with a different brand. This change pre-
vented the employees from printing the front of checks which, 

as Baquet acknowledged, made th
eir jobs more difficult and 
constituted an issue of dissatisfaction for the employees. Stacia 

Marin testified that at the 3 
p.m. meeting on August 21 Baquet informed the six to eight employees present that the Employer 
had allocated $40 million toward the remodeling of stores, that 
the Sterling store was one of the ﬁlucky fiveﬂ picked to be re-

modeled, that the remodel woul
d involve new checkstands and 
new cash registers, a relocation of the service counter, more 

room in the meat department, more room in the frozen food 
department, and the relocation of the shopping carts. Gregory 
Underhill attended the 12 p.m. meeting. He testified that with 

regard to the remodel, Baquet 
mentioned many changes to the 
front end including a new register system, new checkstands, 

changes to the produce section and the meat section, but no 

changes to the deli. Baquet admitted that at at least one of the 
employee meetings, 
employees had expressed concern about 
the existing cash registers and asked whether the remodel 
would include new cash registers. 
According to Baquet, he told 
the employees that he had already expressed their concern to 
the individual in charge of the remodeling, Michael Mott, 

president of retail operations for Nash Finch, the Employer™s 
parent company. Baquet inform
ed the employees that one of 
the Employer™s newer cash register systems permitted the em-
ployees to print the front of checks, as had been the case previ-
ously. According to Baquet, he told the employees that he was 
not sure what was going to happen but that Mott had been in-
formed that the cash registers 
were an issue among the employ-
ees. While the record is unclear as to whether Marin and 
Baquet or Underhill and Baquet were testifying about the same 
employee meeting, I credit th
e testimony of Marin and Under-
hill as to what Baquet told the employees. I was impressed with 
the detail Marin provided regard
ing Baquet™s comments and the consistency of this detail with the Employer™s admitted remod-

eling plans, particularly the $40 million budget figure allocated 

toward remodeling. Underhill li
kewise provided much of the 
same detail and his testimony wa
s consistent with Marin™s. 
Accordingly, I find that Baquet explicitly told the employees 
that new cash registers would be 
installed as part of the remod-
eling. At any rate, also find that Baquet at least implicitly prom-
ised the employees that the 
remodel would include new cash 
registers which would make th
eir jobs less difficult. See Lu-theran Retirement Village
, 315 NLRB 103 (1994). I further find 
that the employees would reasonably have viewed such a 
change as a benefit since it would admittedly make their jobs 

easier. In addition, Baquet™s characterization of the Sterling 
store as one of the ﬁlucky fiveﬂ 
clearly indicated to the employ-
ees that the Employer considered the remodel to be a benefit to 

them. I find that this would have bolstered the employees™ per-
ception in this regard. 
Marin also testified that the Sterling store had suffered ero-
sion of its customer base and that
 this had resulted in a signifi-
cant reduction in the number of work hours available to em-

ployees. She indicated that this constituted a concern for her. 
Brenda Lou Grauberger, an employee, likewise testified that 
the reduction in work hours was a concern to her. Swigart, the 

Employers store manager, testif
ied that the purpose of a re-
model was to make the store better. This would produce more 

sales volume which would, in turn, result in more hours for the 

employees. I believe that the 
employees would have reasonably 
reached this same conclusion and, therefore, would have per-

ceived the decision to remodel as a benefit to them. As Swigart 

testified, the employees whom he had informed of the plans to 
remodel were excited about the news because of ﬁ[t]he prospect 
of having a nicer facility to come
 to work to, the prospect of 
more business, the prospect of more money.ﬂ (Tr. 167). Ac-
cordingly, I find that the Employer™s decision to remodel the 
store constituted a cognizable 
benefit to the employees. 
The decision and announcement of the plan to remodel the 
store, with its attendant benefi
ts to the employees, both oc-
curred during the critical period between the filing of the peti-
tion and the election. Therefore, the inference is warranted that 
this conduct was coercive. Pursua
nt to the Board™s established 
framework, the burden then shifts to the Employer to rebut this 
inference by coming forward with an explanation, other than 
the pending election, for the timing of its decision and an-

nouncement to remodel the Sterling 
store. I find that the Em-
ployer has met this burden with regard to the decision to re-

model, but has failed to meet this
 burden with regard to its an-
nouncement of the decision to remodel. 
Michael Mott testified that 
he began his employment as 
president of retail operations for Nash Finch, the Employer™s 

parent company, in April 2002. 
The evidence is undisputed that 
at that time Nash Finch had in place a program to increase its 

retail operations through the re
modeling, enlargement, and replacement of certain of its current retail facilities. In addition, 
the program included the acquisition of other retail competitors. 

Virtually immediately after his 
hire, Mott began the task of 
implementing this program. He
 commissioned the compilation 
of a book detailing information on all of the existing Nash 

Finch stores with digital pictures and demographic data. A 
budget of approximately $40 million dollars had already been 

allocated for capital improveme
nts, including remodels, and 
Mott embarked on a journey to all 
of the Employer™s stores to 
determine which would be appropriate for remodeling. Accord-

ing to Mott, he did not decide 
to remodel any store until after 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 173
he had physically visited the pr
emises. It is undisputed that Mott and other individuals involved in the remodeling deci-
sions were scheduled to visit the Sterling store on about May 
30, 2002, before the petition was f
iled. However, this visit was postponed because of weather problems. Eventually, Mott and 
the others did visit the Sterling store on July 23, 2002. It was on 
that day that the decision to remodel the Sterling store was 

made. According to Mott, the decision to remodel the Sterling 
store was based in part on its 
continued loss of market share 
because of the presence of a Wal-Mart store in Sterling. Also, 

he concluded that while the stor
e was still profitable, it was not 
as profitable as it could be with capital improvements. The 
projected budget for the remodel of the Sterling store is ap-
proximately $250,000 to $325,000.
 Approximately 50 stores 
are included in the remodeling plans. 
The evidence shows that although the decision to remodel 
the Sterling store was made duri
ng the critical period, it was 
part of a preexisting plan which 
predated the filing of the peti-
tion. The evidence also shows that the decision was based on 
factors related to profitability and retention of market share. 
Finally, the evidence shows that the decision to remodel the 

Sterling store involved a significant
 capital investment. In these 
circumstances, I find that the Employer has rebutted the pre-
sumption that the remodeling decision was made for the pur-

pose of influencing the empl
oyees™ vote in the election. 
But while the decision to remodel may not have been made 
for the purpose of influencing the results of the election, the 

announcement of this decision is another matter. Both the 
Board and the courts have l
ong recognized that an announce-
ment of a benefit can itself be calculated to interfere with an 

election. See 
NLRB v. Styletek
, 520 F.2d 275, 280 (1st Cir. 
1975) (ﬁWage increases and associ
ated benefits may well be 
warranted for business reasons, still the Board is under no duty 

to permit them to be husbanded until right before an election 
and sprung on the employees in a manner calculated to influ-

ence the employees™ choice.ﬂ); 
Wm. T. Burnett & Co
., 273 
NLRB 1084, 1091Œ1092 (1984); Columbian Rope Co., 299 NLRB 1198 (1991); 
Sharing Community
, 311 NLRB 393, 395 (1993). The credible evidence here convinces me that the Em-
ployer™s announcement of the 
remodeling decision two days 
before the election and in conjunction with an antiunion speech 
delivered at four mandatory em
ployee meetings was calculated 
to interfere with the election. 
The employees were notified 
of the mandatory August 21 
meetings by memo. This memo was issued to employees 
shortly before the August 21 meeti
ngs. Swigart testified that the 
memo informed employees that the meetings were to discuss 

remodeling and the union election.
6 Thus, it is clear that 
Baquet™s announcement of the remodeling at all four of the 
employee meetings was neither o
ff-the-cuff nor coincidental.  It 
was planned. In this regard, I note that the announcements of 

August 21 were made by the Employer™s regional manager and 
                                                          
 6 The memo itself was not made a part of the record at the hearing.  
There is no evidence to show that the memo provided the employees 
with any details regarding the remode
ling or that it even informed the 
employees that a definite decision 
had been made to remodel the Ster-
ling store. 
that they were made on the last day that the Employer could 
legitimately assemble all of its employees for mandatory cam-
paign speeches. Thus, the rem
odeling announcements were not 
only planned. They were planne
d to provide maximum effect on the results of the election. 
Through the memo and the actua
l announcements at the em-ployee meetings, the Employer 
established a clear nexus be-
tween the remodeling and the union 
election in the minds of the 
employees. In these circumstances, the employees would rea-
sonably perceive that the remode
ling and its attendant benefits 
were intended to influence the results of the election. The Em-

ployer has offered no business reas
on, justification or need for 
its actions in timing the announcement of the remodeling in 
conjunction with its antiunion speech presented to employees 

just two days before the election, and the evidence shows that 

none was offered to the employees
 at the meetings themselves. In addition, the Employer has 
not explained why it could not 
have delayed the announcement of
 the remodeling or pursued 
some alternative means of announcing the remodeling to the 
employees which would not have
 established a clear nexus 
between the remodeling and the election. See 
Wm. T. Burnett & 
Co., supra at 1092. (ﬁAn employer™s failure to show why 
preelection announcements of be
nefits could not reasonably 
have been delayed evidences improper motivation in such an-
nouncements.ﬂ); 
B & D Plastics
, 302 NLRB 245 (1991). In 
addition, the benefits attendant to the remodeling were to be 

received by virtually all of the employees. Therefore, based on 

all of the evidence presented and the Employer™s failure to 
establish a legitimate reason for the timing of the announce-
ment, I conclude that the Em
ployer™s conduct was objection-
able. See 
Speco Corp., 298 NLRB 439 fn. 2 (1990). 
While the credited testimony indicates that Baquet told the 
employees that the remodeling was part of a $40 million effort 
and that the Sterling store was one of the ﬁlucky fiveﬂ in the 
region to be chosen for remodeling, I do not believe that this 

warrants a different conclusion
. Although his statement indi-
cated to the employees that the remodeling was more extensive 

than just the Sterling store, it also made clear to the employees 

that their store was included for the receipt of benefits 
by choice rather than by business necessity. As the Supreme Court 
has noted: ﬁThe danger 
inherent in well-timed increases in 
benefits is the suggestion of a fi
st inside the velvet glove. Em-
ployees are not likely to miss the inference that the source of 

benefits now conferred is also the source from which future 

benefits must flow and which may dry up if it is not obliged.ﬂ 
NLRB v. Exchange Parts Co
., supra, 375 U.S. at 409. 
The Employer contends that its announcement was not ob-
jectionable because by August 21 the employees had already 
been informed of the decision to remodel.  I find that the evi-

dence is not sufficient to suppor
t this contention.  There is no 
evidence to show that before
 August 21 the Employer ever 
made a general announcement to all employees about the re-

modeling decision. And while th
e evidence does show that 
some of the employees were informed of the decision between 

July 23 and August 21, the evidence does not show that all or 

even a significant number of 
the employees were informed 
before August 21. Thus, Swigart 
testified that after July 23, 
2002, he talked to a lot of 
employees about the remodeling 
  SUN MART FOODS
 174 
decision. However, he did not of
fer a particular time frame or an estimated number of employees and he admitted that he 
could not remember if he had talked to all of the employees. 
Moreover, Swigart specifically 
identified only seven unit em-
ployees whom he had told a
bout the remodelingŠthe produce 
manager, the dairy manager, the 
front end manager, the pricing 
coordinator, the DSD-ICC clerk, the bookkeeper, and Gregory 

Underhill (Tr. 161Œ162, 164Œ166, 293). There is no evidence to 
show that employees disseminate
d this information generally 
among the work force.
7More specifically, Stacia Marin testified that she first learned 
anything about the remodeling on the day before the employee 
meetings of August 21. At that 
time, according to Marin, an-
other employee told her only th
at Mott had asked this other 
employee her ideas about changes to
 the store. Thus, there is no 
evidence to show that Marin was aware that a definite decision 
had been made to remodel the st
ore before August 21. But the 
evidence does show that th
e August 21 announcement was the 
first time that Marin had heard about the remodeling decision 

from anyone in management.
8 In the absence of any evidence 
to show that management had sp
ecifically informed Marin that 
a decision had been made to rem
odel the store, I credit her tes-
timony that she first learned of
 the remodeling decision on or 
about August 21, 2002. 
Gregory Underhill testified that he first learned of the deci-
sion to remodel the store when Swigart told him about it a cou-
ple of days before the August 21 announcement.
9 While Un-
derhill admitted that he was aware that Mott had visited the 
store on July 23 and that his visit involved remodeling, he also 
testified that he saw Motts entourage taking pictures but was 
not sure exactly what they were 
for. I do not find this testimony 
to be inconsistent with Underhill™
s assertion that he first learned 
of the remodeling decision only
 two days before August 21. 
Knowing that Mott™s visit invo
lved remodeling is different 
from knowing that a decision to remodel the store had been 

made. Both Underhill and Swigart agree that Swigart informed 
Underhill of the remodeling decision. In view of Swigart™s 
inability to recall when he to
ld Underhill, I credit Underhill™s 
testimony that he first learned of the remodeling decision just 
two days before the 
August 21 announcement. 
Linda Neil, a deli employee, testified that she first learned 
about the remodeling when she received the memo announcing 
the mandatory meetings shortl
y before August 21. Swigart 
testified that he did not believe 
that he had personally spoken to 
Neil about the remodeling. Accord
ingly, I credit Neil™s uncon-

tradicted testimony that she fi
rst learned about the remodeling 
when she received the memo shortly before August 21. As 

noted above, there is no evidence to show that the memo pro-
vided details about the remodeli
ng or informed the employees 
that a decision had already been
 made to remodel the store. 
                                                          
                                                           
7 Marin, Underhill and Linda Neil,
 a deli employee, testified that 
they had not heard employee discussions or rumors about remodeling 
between July 23 and just shortly before the meetings of August 21. 
8  Swigart did not mention Marin as one of the employees whom he 
had informed of the remodeling decision. 
9 Swigart testified that he had in
formed Underhill of the remodeling 
decision but could not recall when he told him. 
In sum, I find that not all of the employees were aware of the 
decision to remodel the store well in advance of the announce-ments of August 21 and that at 
least some of the employees 
were not aware of this decision until the announcements of 
August 21. Therefore, the evid
ence does not support a conten-
tion that the Employer was merely informing all of the employ-

ees of an existing benefit about which they were fully aware 

and which they would not reasonably connect to the results of 
the election. The announcement was 
news to at least some of the employees and it was presented to them by the Employer as 

a conjunct to its antiunion speech.
10 In these circumstances, the 
employees would reasonably perceive
 this grant of benefit to be 
intended to influence the results of the election. 
Even with regard to those em
ployees who had been informed 
of the remodeling decision soon after July 23, the evidence 
shows that the August 21 announcements were objectionable. 
The July 23 decision to remode
l was made during the critical 
period. As a consequence, it follows that all of Swigart™s dis-cussions with employees about 
the remodeling occurred during 
the critical period. There is no evidence to show that during 
these discussions Swigart informed the employees of the basis 

of the decision or that it was part of a preexisting plan or pro-
gram begun before the filing of the petition. Thus, there is no 
evidence to show that the employees were at any time dis-

abused of the reasonable percepti
on that the benefits of remod-
eling were conferred with an intent to influence the results of 

the election, To the contrary, the Employer reinforced this per-

ception by reiterating its remodeling decision in conjunction 
with its antiunion speech to employees. In these circumstances 
I conclude that even those employees who had earlier been 
informed of the decision to re
model the store would have rea-
sonably perceived the grant of th
is benefit to be intended to 
influence the results of the election. 
Based on the above, I find that the Employer™s announce-
ment of its remodeling decision on August 21, 2002 constituted 

objectionable conduct. I further find that this conduct warrants 
the setting aside of the election. The evidence shows that the 
decision to remodel the store im
plicated certain significant employee concerns and constitu
ted a promise to remedy those 
concerns. As indicated above, the remodel promised to provide the employees not only with a 
physically improved place to 
work but it also promised new equipment to make their jobs 
easier and an increased customer base to provide them with 
more work hours and more money. In addition the admitted 

interest that the employees expr
essed in the subject of remodel-ing through the ﬁlots of questionsﬂ that they asked during the 

August 21 meetings shows that this was a significant and im-
portant subject to them and one about which they were not fully 
aware. Finally, as noted above, 
the results of the election were such that a change in only one
 vote could potentially affect 
those results. In all of these circumstances, I find that the Em-

ployer™s objectionable conduct warrants the setting aside of the 

election. 
 10 In this regard I note 
that the results of the election were such that a 
change in only one vote could potenti
ally have affected those results. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 175
Based on all of the above, I recommend that the Petitioner™s 
Objection No. 4 be sustained an
d that the election conducted on 
August 23, 2002 be set aside. 
Recommendations 
Based upon the foregoing findings and conclusions, and 
upon the record as a whole . . . that the Petitioner™s Objection 
No. 4 be sustained, and that the election of August 23, 2002 be 
set aside. 
    